1ST COOftT OF APPEALS
                                                 HOUSTON, TEXAS

                                                JUN -1 2015
                                              CHR99P5/ER A- prine




                                   first J;r ///* r or A-«^r

1he Ot&fc or 'eXafa t                 r                 p_
                        /W/on For fc/ftfHJi8k 6f llmefo
                        j-o Fih PehJon f*r UeStf-efawy


 ' ww £om&S i L*r>/ S<?/# >wi\ /foiM '/.*»%f*'i$%jk&^ feve
&Wh$^n;w^'0$^r &41a$c) find i^tfes Iroucf to *rmt Mw&m



lijjW$ Q>$€ Is on::AMm rrows ihe 5Si       UisJr+ct uhi*n #T



4 WCwf ?-if Myrjir in the c&Sf, w&$ <\ friai o/ JuM? „


 s fa s

oSr LomfttfiOti dlSCaVetphom ($£• trial Q&Wx fi-tqa'rj;^
                   to-7                      WORTH TEXAS TX P&DC
                                                OWLLAS TX.750
                                               28 MAY 2015 FM'3 L

  l3efl Phi 33a$
1*"- CUu8> T* 1s


                                                                      ^



                                             r/OUSrofit) -Jsws 77/)
  l&tg& fffto?            :•' i-'G022G6S39